Concurring Opinion by
Judge Blait :
I agree with the holding of the majority herein that there was insufficient evidence to support a finding and conclusion that an unlawful discriminatory practice occurred. I see no necessity, therefore, to consider the power of the Pennsylvania Human Relations Commission to award damages. Because the majority has considered that subject, however, my concurrence is subject to the reservations expressed in my Concurring Opinion in Zamantakis v. Pennsylvania Human Rela*133tions Commission, 10 Pa. Commonwealth Ct. 107, 308 A. 2d 612 (1973).